Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 09, 2020

The Court of Appeals hereby passes the following order:

A20A1044. IVERY LEE WILLIAMS v. THE STATE.

      Appointed counsel for the appellant, Ivery Lee Williams, has filed a motion for
this Court to allow him to withdraw from representing Williams in this appeal. For
the reasons discussed below, the motion to withdraw is DENIED and the case is
REMANDED to the Superior Court of Bacon County.
      This case has a complex procedural history. In April 2018, Williams, who
elected to represent himself at trial, was convicted of false imprisonment, aggravated
battery, violation of the Controlled Substance Act, and possession of a firearm by a
convicted felon. After conducting a hearing, the trial court denied Williams’s pro se
motion for new trial on April 12, 2019. On May 1, 2019, Williams filed a pro se
notice of appeal with this Court.
      On May 3, 2019, Williams filed a motion in the trial court seeking appointment
of appellate counsel. On June 4, 2019, Tim Lewis, Esq., filed an entry of appearance
on behalf of Williams in the trial court. That same day, however, Williams filed a
letter in the trial court that was addressed to the Georgia Public Defender Council in
which he stated that he wanted to represent himself. On June 12, 2019, Lewis filed
a motion in this Court to remand the case to the trial court to determine the
representation issue. On June 24, 2019, this Court granted the motion to remand.
Following remand, on December 11, 2019, the trial court entered an order reciting
that a hearing had been conducted on November 12, 20191 and finding that Williams
had “knowingly and voluntarily availed himself of his right to representation by an

      1
          A transcript of the hearing is not included in the appellate record.
attorney on his direct appeal” and that Lewis would serve as his counsel.
      The appeal was redocketed in this Court on January 7, 2020. This Court
subsequently entered an order requiring that an enumeration of errors and appellate
brief be filed by no later than February 13, 2020. On February 14, 2020, Williams
filed a motion for an extension of time that he labeled as “pro se,” and on February
25, 2020, Lewis filed a motion for an extension of time on behalf of Williams. On
February 27, 2020, this Court granted the motion for extension of time filed by Lewis
on behalf of Williams.
      In a separate motion filed on February 25, 2020, Lewis sought to withdraw as
counsel, stating that Williams had informed him by letter that he no longer wished to
be represented by counsel on appeal and that he had decided to proceed on appeal pro
se. In an amendment to his motion, Lewis included a copy of the letter he received
from Williams that had a check mark by the statement, “I will represent myself.” That
motion, as amended, is currently before this Court.
      Where appellate counsel appointed by the trial court seeks for good cause to
withdraw from a pending appeal, the case must be remanded to the trial court for
consideration of whether the appellant can represent himself and whether appellate
counsel’s motion to withdraw should be granted. See Williams v. State, __ Ga. __,
n. 1 (No. S19A1250, decided Jan. 27, 2020); Knowles v. State, 245 Ga. App. 523, 526
(9) (538 SE2d 175) (2000); Holt v. State, 205 Ga. App. 40 (421 SE2d 131) (1992).
Accordingly, appellate counsel’s motion to withdraw filed in this Court is DENIED.
This case is REMANDED to the trial court for a hearing to address Lewis’s motion
to withdraw, to address Williams’s apparent intention to conduct his appeal pro se,
and to establish a record that Williams was instructed as to his right to counsel and
the dangers of proceeding without counsel. See Merriweather v. Chatman, 285 Ga.
765, 766 (684 SE2d 237) (2009); Cochran v. State, 253 Ga. 10 (315 SE2d 653)
(1984); Clark v. Zant, 247 Ga. 194, 195 (275 SE2d 49) (1981). Upon resolution of
these issues in an order entered by the trial court, the Clerk of the Superior Court of
Bacon County is directed to transmit the record and hearing transcript to this Court
for redocketing of the appeal.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/09/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.